Citation Nr: 1431843	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-08 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disability.

2.  Entitlement to an initial rating in excess of 30 percent for multiple sclerosis from April 1, 2008.

3.  Entitlement to a rating in excess of 20 percent for left upper extremity neurological deficit, multiple sclerosis, as of September 27, 2013.

4.  Entitlement to a rating in excess of 20 percent for right upper extremity neurological deficit, multiple sclerosis, as of September 27, 2013.

5.  Entitlement to a rating in excess of 20 percent for left lower extremity neurological deficit, multiple sclerosis, as of September 27, 2013.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1986 to March 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection and a 10 percent rating for a right shoulder strain and a 30 percent rating for multiple sclerosis, both effective April 1, 2008 (the day following the Veteran's separation from active service).  A December 2013 rating decision terminated the 30 percent rating for multiple sclerosis and assigned the following separate compensable ratings as residuals of such: 20 percent for left upper extremity neurological deficit; 20 percent for right upper extremity neurological deficit (major); and 20 percent for left lower extremity neurological deficit, all effective September 27, 2013.  The Veteran has not expressed satisfaction with the ratings assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran was scheduled to present testimony at a local VA office before a Veterans Law Judge in May 2014 but failed to report to the hearing.  His hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (2013).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal.  See 38 C.F.R. § 3.159 (2013).   

Right Shoulder Disability

Several VA treatment records reference the Veteran participating in physical therapy for his right shoulder disability.  Additional records reference an August 24, 2009, right shoulder surgery.  The Veteran's claims file does not include any physical therapy treatment or surgical records.  As records of such may contain pertinent information and are constructively of record, they must be secured.

Multiple Sclerosis and Subsequently Assigned Ratings for Neurological Deficits

The Veteran has been assigned the 30 percent minimum compensable rating for multiple sclerosis under Diagnostic Code 8018 prior to September 27, 2013.  Thereafter, he was assigned separate ratings for several residuals of multiple sclerosis, to include bilateral upper extremity and left lower extremity neurological deficits, each rated at 20 percent.  The Veteran's representative has asserted that the Veteran is entitled to a rating in excess of 30 percent for multiple sclerosis prior to September 27, 2013, and ratings in excess of 20 percent each for the separately rated residuals of multiple sclerosis effective September 27, 2013.

Although the Veteran's most recent VA examination was in September 2013 (less than a year ago), the Board finds that additional VA examinations are warranted to address the Veteran's specific symptoms related to his multiple sclerosis that were not fully addressed during the September 2013 VA examination.

Bowel, Bladder, and Kidney Symptoms

On February 2008 VA examination, the Veteran denied fecal leakage and urinary incontinence.  In June 2008, he complained of bladder pain.  In January 2009, he was seen for chronic renal insufficiency.  He denied constipation or leaking of bowel movements, but reported problems with getting his stools out.    During the examination, the physician noted that the Veteran's chronic kidney disease may be chronic retention from multiple sclerosis because of his bowel symptoms.  Although the Veteran denied frequent urinary tract infections and late enuresis, the physician questioned whether he had a possible urinary tract infection and an unknown chronic infection of the bladder.  A January 2009 renal and bladder ultrasound report showed moderate postvoid residual.  During March 2013 private treatment, the examiner noted that the Veteran's bladder urgency persists, with occasional urinary accidents.  

On September 2013 VA multiple sclerosis examination, the Veteran reported bowel movement issues.  The examiner concluded without explanation that the Veteran had no bowel functional impairment or voiding dysfunction attributable to multiple sclerosis.  The examination did not address the Veteran's chronic kidney disease and whether such could be attributable to multiple sclerosis.

Erectile Dysfunction

In June 2008, the Veteran complained of erectile dysfunction.  Although later treatment records do not specifically mention further complaints, erectile dysfunction continued to be identified on the "problem list" of the Veteran's treatment records.  On September 2013 VA multiple sclerosis examination, the examiner concluded without explanation that the Veteran does not have any erectile dysfunction attributable to multiple sclerosis.

Vision Problems

On February 2008 VA examination, the examiner concluded that the Veteran's condition did not result in any vision problems.  In July 2008, the Veteran complained of worsening vision.  On examination, he exhibited saccadic extraocular movement.  An August 2009 VA treatment record noted slight weakness of the left eye closure.  On October 2010 private evaluation, the Veteran exhibited saccadic extraocular movement.  On March 2011 evaluation, he denied any sudden vision loss, diplopia, photopia, halos, ocular pain, photophobia, or unusual floaters.  He was assessed with myopia and presbyopia.  In March 2013, the Veteran exhibited extraocular movement with end gaze horizontal nystagmus to the left.  On September 2013 VA multiple sclerosis examination, the examiner concluded without explanation that the Veteran does not have any visual disturbances attributable to multiple sclerosis.

Muscle Weakness

The Veteran has consistently complained of muscle weakness related to his multiple sclerosis.  On February 2008 VA examination, he reported weakness.  In January 2009 and September 2010, he complained of lower extremity weakness.  On September 2013 VA multiple sclerosis examination, the examiner concluded without explanation that the Veteran does not have any muscle weakness in the upper and/or lower extremities attributable to multiple sclerosis.

Based on the foregoing, the Board finds that additional VA examinations are needed to resolve the medical questions raised by the conflicting medical evidence.

Accordingly, the case is REMANDED for the following:

1. The AOJ should ensure that any and all new VA treatment records pertaining to the Veteran are added to the claims file and available for review.  Specifically, the AOJ should secure for the record copies of the complete clinical records (any not already associated with the claims file) of any VA treatment the Veteran received for his right shoulder disability, to specifically include physical therapy treatment notes and records from the surgery performed in August 2009.

2.  Then, the AOJ should arrange for the Veteran to undergo VA examination by a qualified physician. Additional examinations by a specialist(s) should be conducted only if deemed necessary. The entire claims file must be made available to the examiner(s) for review, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the examiner(s) prior to the completion of the report) and all clinical findings should be reported in detail.

The examiner(s) should provide a report as to the existence and extent or severity, as appropriate, of all current manifestations of the Veteran's multiple sclerosis.  The examiner(s) should also address whether any prior manifestations of the Veteran's multiple sclerosis have since resolved.  For each identified impairment, the examiner should indicate whether such constitutes a separately related disability; provide an assessment of the severity of the disability; and, to the extent possible, provide information as to the date of onset of the disability (and the date the disability resolved, if applicable). 

In particular, the examiner(s) should describe all motor, sensory, neurologic, or vision impairment and any genitourinary symptomatology, to include bowel, bladder, kidney, or erectile dysfunction.  The examiner(s) should also discuss the Veteran's complaints of weakness and should diagnose any associated disability.  

3.  If the Veteran fails to report to any scheduled examination, the AOJ must obtain and associate with the claims file copies of any notices of the date and time of the examination sent to the Veteran. 

4.  The AOJ should then review the record and readjudicate the Veteran's claims.  If any claims remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



